DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Examiner acknowledges the cancellation of claims 8, 15, and 20.
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument beginning on page 7 of the Remarks that Lin 2 does not teach the limitations of determining a flow rate parameter, selecting one of the plurality of gas inlet ports according to a gas control configuration recording the flow rate parameter, and open the selected corresponding gas inlet port according to the flow rate parameter for claim 1, the Examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Lin 2 was used to teach that each of the plurality of gas inlet ports (542 and 552, Figure 5, the first and second pressure adjusting members are the gas inlet ports) can have its flow rate parameter determined and changed based on the humidity (Paragraph [0091]).  Additionally, the Kaise reference was used to further modify the controller (38, Figure 4) of Lin to have the flow rate parameter recorded by the gas control configuration and open the gas inlet port (40, Figure 3) according to the flow rate parameter (Paragraphs [0040-0041]). The selection of the gas to be used in Lin (Paragraph [0034]) is done by a user. However, through the modification with Lin 2, Kaise, and Yamazaki, a person having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the gas control configuration can use the threshold, corresponding gas inlet port, and flow rate parameter can be used to select one of the gas ports.  
While the flow rate controller of Lin 2 is upstream from the plurality of gas inlet ports, Kaise was used to have the switching valves be interchanged with the electric valves to control the parameters of the flow rate. 
Also, the claim language of each of the independent claims 1, 9, and 10 do not state that the flow rate is for each of the inlet ports, rather the claim can be interpreted as having a flow rate parameter for each gas port with only one flow rate parameter. 
Thus, through the combination of Lin, Lin 2, Restock, Kaise, and Yamazaki the limitations are taught in claims 1, 9, and 16 as seen in in the claim rejections below. The dependent claims depending from claims 1, 9, and 16 are also addressed in the claim rejections below as well as the response to argument above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20190035660 A1) in view of Lin 2 (US 20200234988 A1) in further view of Rebstock (US 20180286726 A1), Yamazaki (JP 2012248887 A), and Kaise (US 20130213442 A1).
Regarding Claim 1:
	Lin discloses a load port device (100, Figure 1) that has:
A gas-providing nozzle (312, Figure 3) for providing gas to a wafer container (Paragraph [0022]);
a gas gate (2 and 3, Figure 1, the purging device and carrier plate are the gas gate), comprising: 
5a plurality of gas inlet ports (332 and 342, Figure 4, the first and second purge gas pressure regulators are the gas inlet ports), wherein each gas inlet port connects to a gas source (331 and 341, Figure 4); 
a gas-providing port (313, Figure 3, the gas inlet opening is the gas-providing port), connecting with the gas providing nozzle (312, Figure 3);
a controller (38, Figure 4, the processing module is the controller), being configured to; 
a sensor (39, Figure 4 and Paragraphs [0030] and [0035-0036], the sensing module is the sensor that can measures humidity and oxygen concentration in the exhaust gas from inside the container);
the sensor (39, Figure 4) electrically coupled to the controller (38, Figure 4); and 
wherein the controller (38, Figure 4) is further configured to:
determine whether the humidity or the concentration of oxygen is greater than a threshold (Paragraph [0036]); and 
a gas control configuration recording the threshold (Paragraph [0036]).
	Lin does not disclose:
A 5plurality of gas inlet ports, wherein each gas inlet port connects to a gas source; 
a controller, being configured to: 
10select one of the plurality of gas inlet ports; and 
connect the selected gas inlet port to the gas-providing port; and
a sensor connected with an interior space of the wafer container to sense a humidity or a concentration of oxygen in the wafer container; 
wherein the controller is further configured to:
determine a flow rate parameter for the selected gas inlet port; 
wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording a corresponding gas inlet port and the flow rate parameter of the corresponding gas inlet port; wherein when the humidity or the concentration of oxygen is greater than the threshold, the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container.
	Lin 2 teaches a load port assembly (Abstract) that has:
A 5plurality of gas inlet ports (542 and 552, Figure 5, the first and second pressure adjusting members are the gas inlet ports), wherein each gas inlet port (542 and 552, Figure 5) connects to a gas source (541 and 551, Figure 5); 
a controller (58, Figure 5), being configured to: 
10select one of the plurality of gas inlet ports (Paragraphs [0071] and [0089-0090]); 
connect the selected gas inlet port to the gas-providing port (Paragraph [0067]); 
wherein the selected gas inlet port is adjusted when the humidity or the concentration of oxygen is greater than the threshold (Paragraphs [0088-0091]); and 
determine a flow rate parameter for the selected gas inlet port (Paragraphs [0066] and [0091], the controller can adjust the flow rate of the purge gases based on a predetermined humidity (the gas control configuration is considered to be the predetermined values)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to include a plurality of gas inlet ports, wherein each gas inlet port connects to a gas source, a controller, selecting one of the plurality of gas inlet port, connect the selected gas inlet port to the gas-providing port, and the selected gas inlet port is adjusted when the humidity or the concentration of oxygen is greater than the threshold, determine a flow rate parameter for the selected gas inlet port as taught by Lin 2 with the motivation to remove moisture from inside of the wafer container and select a purging gas. 
	Lin and Lin 2 do not teach:
A sensor connected with an interior space of the wafer container to sense a humidity or a concentration of oxygen in the wafer container; and 
wherein the controller is further configured to:
wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording a corresponding gas inlet port and the flow rate parameter of the corresponding gas inlet port; wherein when the humidity or the concentration of oxygen is greater than the threshold, the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container.
	Rebstock teaches a humidity control in semiconductor systems that has:
A sensor (710, Figure 7A) connected with an interior space of the wafer container to sense a humidity or a concentration of oxygen in the wafer container (Paragraph [0090]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin and Lin 2 to include a sensor connected with an interior space of the wafer container to sense a humidity or a concentration of oxygen in the wafer container as taught by Rebstock with the motivation to provide a long term cleanliness environment for the substrates by reducing the humidity. 
	Lin, Lin 2, and Rebstock do not teach:
Wherein the controller is further configured to:
wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording a corresponding gas inlet port and the flow rate parameter of the corresponding gas inlet port; wherein when the humidity or the concentration of oxygen is greater than the threshold, the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container.
	Yamazaki teaches a hermetically sealed container and semiconductor manufacturing apparatus that has:
Wherein the controller (Paragraph [0023]) is further configured to:
wherein the controller selects one of the plurality of gas inlet ports (Paragraph [0034]) according to a gas control configuration recording the threshold (Paragraph [0033]) and a corresponding gas inlet port (Paragraphs [0023] and [0038]); wherein when the humidity or the concentration of oxygen is greater than the threshold, the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port for purging the wafer container (Paragraphs [0034-0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, and Rebstock to include the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording the threshold and a corresponding gas inlet port, wherein when the humidity or the concentration of oxygen is greater than the threshold, the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port for purging the wafer container as taught by Yamazaki with the motivation to select a gas that will have the interior of the FOUP at a preferred level for the wafers. 
	
	Lin, Lin 2, Yamazaki, and Rebstock do not teach:
Wherein the controller is further configured to:
wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording the flow rate parameter of the corresponding gas inlet port; the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container.
Kaise teaches a method for purging a substrate container that has:
Wherein the controller is further configured to:
wherein the controller selects one of the plurality of gas inlet ports (40, Figure 1) according to a gas control configuration recording the flow rate parameter of the corresponding gas inlet port (Paragraphs [0045] and [0049]); the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container (Paragraphs [0040-0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, Rebstock, and Yamazaki to include wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording the flow rate parameter of the corresponding gas inlet port; the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container as taught by Kaise with the motivation to reduce the humidity within the container based on a determined fluid rate.
It also would have been obvious to a person having ordinary skill in the art that the controller of Lin can select the gas inlet port for the gas source as seen in Lin 2 and Yamazaki to control the flow rate as seen in Kaise. 

Regarding Claim 2:
Lin discloses:
Further comprising a pipe (311, Figure 4) for connecting the gas-providing port (313, Figure 4) to the gas-providing nozzle (312, Figure 4). 

Regarding Claim 9:
	Lin discloses a gas gate (2 and 3, Figure 1, the purging device and carrier plate are the gas gate) for use in a load port device (100, Figure 1) loaded with a wafer container (Paragraph [0018]) that has:
A plurality of gas inlet ports (332 and 344, Figure 4, the first and second purge gas pressure regulators are the gas inlet ports), wherein each gas inlet port connects to a gas source (331 and 341, Figure 4);
a gas-providing port (313, Figure 4, the gas inlet opening is the gas-providing port), connecting to a gas-providing nozzle (312, Figure 3) of the load port device (100, Figure 1); and 
a controller (38, Figure 4), being configured to: 
determine whether the humidity or the concentration of oxygen is greater than a threshold (Paragraph [0036]); and 
wherein the humidity or the concentration of oxygen is sensed by a sensor (39, Figure 4 and Paragraphs [0030] and [0035-0036], the sensing module is the sensor that can measures humidity and oxygen concentration in the exhaust gas from inside the container) of the load port device (100, Figure 1).
Lin does not disclose:
A 5plurality of gas inlet ports, wherein each gas inlet port connects to a gas source; 
a controller, being configured to: 
10select one of the plurality of gas inlet ports; and 
connect the selected gas inlet port to the gas-providing port; 
the sensor connected with an interior space of the wafer container; 
determine a flow rate parameter for the selected gas inlet port; 
wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording the threshold, a corresponding gas inlet port and the flow rate parameter of the corresponding gas inlet port; wherein when the humidity or the concentration of oxygen is greater than the threshold, the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container.
	Lin 2 teaches a load port assembly (Abstract) that has:
A 5plurality of gas inlet ports (542 and 552, Figure 5, the first and second pressure adjusting members are the gas inlet ports), wherein each gas inlet port (542 and 552, Figure 5) connects to a gas source (541 and 551, Figure 5); 
A controller (58, Figure 5), being configured to: 
10select one of the plurality of gas inlet ports (Paragraphs [0071] and [0089-0090]); 
connect the selected gas inlet port to the gas-providing port (Paragraph [0067]); and
wherein the selected gas inlet port is adjusted when the humidity or the concentration of oxygen is greater than the threshold (Paragraphs [0088-0091]), and 
determine a flow rate parameter for the selected gas inlet port (Paragraphs [0066] and [0091], the controller can adjust the flow rate of the purge gases based on a predetermined humidity (the gas control configuration is considered to be the predetermined values)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to include a plurality of gas inlet ports, wherein each gas inlet port connects to a gas source, a controller, selecting one of the plurality of gas inlet port, connect the selected gas inlet port to the gas-providing port, wherein the selected gas inlet port is adjusted when the humidity or the concentration of oxygen is greater than the threshold, and determine a flow rate parameter for the selected gas inlet port as taught by Lin 2 with the motivation to remove moisture from inside of the wafer container and select a purging gas. 
	Lin and Lin 2 do not teach:
A controller, being configured to: 
the sensor connected with an interior space of the wafer container; 
wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording the threshold, a corresponding gas inlet port and the flow rate parameter of the corresponding gas inlet port; wherein when the humidity or the concentration of oxygen is greater than the threshold, the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container.
	Rebstock teaches a humidity control in semiconductor systems that has:
A sensor (710, Figure 7A) connected with an interior space of the wafer container to sense a humidity or a concentration of oxygen in the wafer container (Paragraph [0090]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin and Lin 2 to include a sensor connected with an interior space of the wafer container to sense a humidity or a concentration of oxygen in the wafer container as taught by Rebstock with the motivation to provide a long term cleanliness environment for the substrates by reducing the humidity. 
	Lin, Lin 2, and Rebstock do not teach:
A controller, being configured to: 
wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording the threshold, a corresponding gas inlet port and the flow rate parameter of the corresponding gas inlet port; wherein when the humidity or the concentration of oxygen is greater than the threshold, the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container.
	Yamazaki teaches a hermetically sealed container and semiconductor manufacturing apparatus that has:
A controller (Paragraph [0023]), being configured to:
wherein the controller selects one of the plurality of gas inlet ports (Paragraph [0034]) according to a gas control configuration recording the threshold (Paragraph [0033]) and a corresponding gas inlet port (Paragraphs [0023] and [0038]); wherein when the humidity or the concentration of oxygen is greater than the threshold, the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port for purging the wafer container (Paragraphs [0034-0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, and Rebstock to include a controller being configured to wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording the threshold and a corresponding gas inlet port, wherein when the humidity or the concentration of oxygen is greater than the threshold, the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port for purging the wafer container as taught by Yamazaki with the motivation to select a gas that will have the interior of the FOUP at a preferred level for the wafers. 
Lin, Lin 2, Yamazaki, and Rebstock do not teach:
A controller, being configured to: 
wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording the flow rate parameter of the corresponding gas inlet port the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container.
Kaise teaches a method for purging a substrate container that has:
Wherein the controller is further configured to:
wherein the controller (60, Figure 3) selects the gas inlet port according to a gas control configuration recording the flow rate parameter (Paragraphs [0045] and [0049]) of the corresponding gas inlet port (40, Figure 1) the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container (Paragraphs [0040-0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, Rebstock, and Yamazaki to include wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording the flow rate parameter of the corresponding gas inlet port the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container as taught by Kaise with the motivation to reduce the humidity within the container based on a determined fluid rate.
It also would have been obvious to a person having ordinary skill in the art that the controller of Lin can select the gas inlet port for the gas source as seen in Lin 2 and Yamazaki to control the flow rate as seen in Kaise. 

	Regarding Claim 16:
	Lin discloses a gas-providing method for a gas gate (2 and 3, Figure 1) of a load port device (100, Figure 1) loaded with a wafer container (Paragraph [0018]) that has:
Selecting, by a controller of the gas gate, one of a plurality of gas inlet ports (332 and 344, Figure 4, the first and second purge gas pressure regulators are the gas inlet ports) of the gas gate (Paragraph [0044]), wherein each gas inlet port connects to a gas source (331 and 341, Figure 4); and 
determining, by the controller, whether a humidity or a concentration of oxygen in a wafer container is greater than a threshold (Paragraph [0036]), wherein the humidity or the concentration of oxygen is sensed by a sensor (39, Figure 4 and Paragraphs [0030] and [0035-0036], the sensing module is the sensor that can measures humidity and oxygen concentration in the exhaust gas from inside the container) of the load port device (100, Figure 1).
	Lin does not disclose:
Selecting, by a controller of the gas gate, one of a plurality of gas inlet ports of the gas gate, wherein each gas inlet port connects to a gas source;
		the sensor connected with an interior space of the wafer container; 
10connecting, by the controller, the selected gas inlet port to a gas providing port of the gas gate, wherein the gas-providing port connects to a gas-providing nozzle of the load port device; and 
determining, by the controller, a flow rate parameter for the selected gas inlet port; 
wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording the threshold, a corresponding gas inlet port and the flow rate parameter of the corresponding gas inlet port; wherein when the humidity or the concentration of oxygen is greater than the threshold, the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container.
	Lin 2 teaches a load port assembly (Abstract) that has:
Selecting, by a controller, one of a plurality of gas inlet ports (Paragraphs [0071] and [0089-0090]), wherein each gas inlet port (542 and 552, Figure 5) connects to a gas source (541 and 551, Figure 5);
10connecting, by the controller, the selected gas inlet port to a gas providing port of the gas gate (Paragraph [0067]), wherein the gas-providing port (513, Figure 5) connects to a gas-providing nozzle (512, Figure 5) of the load port device (100, Figure 5); and 
determining, by the controller, a flow rate parameter for the selected gas inlet port (Paragraphs [0066] and [0091], the controller can adjust the flow rate of the purge gases based on a predetermined humidity (the gas control configuration is considered to be the predetermined values)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to include selecting, by a controller of the gas gate, one of a plurality of gas inlet ports of the gas gate, wherein each gas inlet port connects to a gas source and 10connecting, by the controller, the selected gas inlet port to a gas providing port of the gas gate, wherein the gas-providing port connects to a gas-providing nozzle of the load port device, and determining, by the controller, a flow rate parameter for the selected gas inlet port as taught by Lin 2 with the motivation to remove moisture from inside of the wafer container and select a purging gas. 
	Lin and Lin 2 do not teach:
The sensor connected with an interior space of the wafer container, and 
wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording the threshold, a corresponding gas inlet port and the flow rate parameter of the corresponding gas inlet port; wherein when the humidity or the concentration of oxygen is greater than the threshold, the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container.
	Rebstock teaches a humidity control in semiconductor systems that has:
The sensor (710, Figure 7A) connected with an interior space of the wafer container (Paragraph [0090]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin and Lin 2 to include a sensor connected with an interior space of the wafer container as taught by Rebstock with the motivation to provide a long term cleanliness environment for the substrates by reducing the humidity. 
	Lin, Lin 2, and Rebstock do not teach:
Wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording the threshold, a corresponding gas inlet port and the flow rate parameter of the corresponding gas inlet port; wherein when the humidity or the concentration of oxygen is greater than the threshold, the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container.
	Yamazaki teaches a hermetically sealed container and semiconductor manufacturing apparatus that has:
Wherein the controller (Paragraph [0023]) selects one of the plurality of gas inlet ports (Paragraph [0034]) according to a gas control configuration recording the threshold (Paragraph [0033]) and a corresponding gas inlet port (Paragraphs [0023] and [0038]); wherein when the humidity or the concentration of oxygen is greater than the threshold, the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port for purging the wafer container (Paragraphs [0034-0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, and Rebstock to include wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording the threshold and a corresponding gas inlet port and wherein when the humidity or the concentration of oxygen is greater than the threshold, the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port for purging the wafer container as taught by Yamazaki with the motivation to select a gas that will have the interior of the FOUP at a preferred level for the wafers. 
Lin, Lin 2, Yamazaki, and Rebstock do not teach:
Wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording the flow rate parameter of the corresponding gas inlet port; the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container.
Kaise teaches a method for purging a substrate container that has:
Wherein the controller is further configured to:
wherein the controller selects one of the plurality of gas inlet ports (41 and 42, Figure 3, the gas inlet port are the cut-off valves) according to a gas control configuration recording the flow rate parameter of the corresponding gas inlet port (Paragraphs [0045] and [0049]); the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container (Paragraphs [0040-0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, Rebstock, and Yamazaki to include wherein the controller selects one of the plurality of gas inlet ports according to a gas control configuration recording the flow rate parameter of the corresponding gas inlet port; the controller selects the corresponding gas inlet port and open the selected corresponding gas inlet port according to the flow rate parameter for purging the wafer container as taught by Kaise with the motivation to reduce the humidity within the container based on a determined fluid rate.
It also would have been obvious to a person having ordinary skill in the art that the controller of Lin can select the gas inlet port for the gas source as seen in Lin 2 and Yamazaki to control the flow rate as seen in Kaise. 

	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lin 2 in further view of Rebstock, Kaise, Yamazaki, and Ishibashi (US 20100154711 A1).
Regarding Claim 3:
Lin discloses:
	A gas gate (2 and 3, Figure 1) and a plurality of gas inlet ports (332 and 344, Figure 4).
Lin, Lin 2, Rebstock, Kaise, and Yamazaki do not teach:
Wherein the gas gate 15further comprises a pipe for connecting the plurality of gas inlet ports to the gas-providing port.
	Ishibashi teaches a substrate processing apparatus that has:
A pipe (232, Figure 2) for connecting the plurality of gas inlet ports (177, 178, and 179, Figure 2, the valves (called values in Paragraph [0087]) are the gas inlet ports) to the gas-providing port (2321, Figure 2, the gas supply chamber is the gas providing port).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, Rebstock, Kaise, and Yamazaki to include a pipe for connecting the plurality of gas inlet ports to the gas-providing port as taught by Ishibashi with the motivation to have one pipe connect to the gas-providing port from the various supply gasses. 
It would have also been obvious to a person having ordinary skill in the art that while Ishibashi teaches a substrate processing apparatus that a person having ordinary skill in the art can connect the gas inlet ports of Lin and Lin 2 together to create a single pipe before going to the control valve of Lin.  
Additionally, gas of Lin and Lin 2 are purge gasses and the device of Ishibashi is capable of holding a purge gas in the gas supply sources.  

Regarding Claim 10:
Lin discloses:
	A gas gate (2 and 3, Figure 1) and a plurality of gas inlet ports (332 and 344, Figure 4).
Lin, Lin 2, Rebstock, Kaise, and Yamazaki do not teach:
Further comprising a pipe for connecting the plurality of gas inlet ports to the gas-providing port.
	Ishibashi teaches a substrate processing apparatus that has:
A pipe (232, Figure 2) for connecting the plurality of gas inlet ports (177, 178, and 179, Figure 2, the valves (called values in Paragraph [0087]) are the gas inlet ports) to the gas-providing port (2321, Figure 2, the gas supply chamber is the gas providing port).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, Rebstock, Kaise, and Yamazaki to include a pipe for connecting the plurality of gas inlet ports to the gas-providing port as taught by Ishibashi with the motivation to have one pipe connect to the gas-providing port from the various supply gasses. 
It would have also been obvious to a person having ordinary skill in the art that while Ishibashi teaches a substrate processing apparatus that a person having ordinary skill in the art can connect the gas inlet ports of Lin and Lin 2 together to create a single pipe before going to the control valve of Lin.  Additionally, gas of Lin and Lin 2 are purge gasses and the device of Ishibashi is capable of holding a purge gas in the gas supply sources.  

Claims 4-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lin 2 in further view of Rebstock, Yamazaki, Ishibasi, Kaise, and ConceptDraw (See: https://web.archive.org/web/20180709194730/https://www.conceptdraw.com/examples/valve-symbols).
Regarding Claim 4:
Lin discloses:
	A controller (38, Figure 4).
Lin, Rebstock, Yamazaki and Ishibashi do not teach:
Wherein each gas inlet port has an electric valve electrically coupled to the controller, and the controller is further configured to: 
20open the electric valve of the selected gas inlet port for connecting the selected gas inlet port to the gas-providing port.
	Lin 2 teaches:
Wherein each gas inlet port (542 and 552, Figure 5) has a switch (543 and 553, Figure 5) electrically coupled to the controller (58, Figure 5), and the controller (58, Figure 5) is further configured to: 
20open the switch (543 and 553, Figure 5) of the selected gas inlet port for connecting the selected gas inlet port (Paragraphs [0071] and [0089-0090]) to the gas-providing port (513, Figure 5).
Lin, Lin 2, Rebstock, Yamazaki and Ishibashi do not teach:
An electric valve. 
Kaise teaches:
An electric valve (41, Figure 3).
Lin, Lin 2, Rebstock, Yamazaki, Kaise, and Ishibashi do not explicitly teach:
An electric valve. 
	ConceptDraw teaches mechanical drawing symbols that has:
An electric valve (Under “Design Elements - Valves” the powered control valve). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, Rebstock, Yamazaki, Kaise and Ishibashi to include an electric valve as taught by ConceptDraw with the motivation to specify the exact type of valve needed in a technical drawing. 
It also would have been obvious to a person having ordinary skill in the art that the switch of Lin 2 can be substituted as an electric valve of Kaise. Additionally, a person having ordinary skill in the art would have recognized the symbol for the cut-off valve of Kiase to be a powered control valve as seen in ConceptDraw. 

Regarding Claim 5:
Lin discloses:
	A controller (38, Figure 4).
Lin, Rebstock, Yamazaki and Ishibashi do not teach:
Wherein the controller is further configured to: 
close the electric valve of each gas inlet port except for the electric 25valve of the selected gas inlet port.
	Lin 2 teaches:
Wherein the controller (58, Figure 5) is further configured to: 
close the switch of each gas inlet port except for the switch of the selected gas inlet port (Paragraphs [0089-0090]).
Lin, Lin 2, Rebstock, Yamazaki and Ishibashi do not teach:
An electric valve. 
Kaise teaches:
An electric valve (41, Figure 3).
Lin, Lin 2, Kaise, and Ishibashi do not explicitly teach:
An electric valve. 
	ConceptDraw teaches mechanical drawing symbols that has:
An electric valve (Under “Design Elements - Valves” the powered control valve). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, Rebstock, Yamazaki, Kaise and Ishibashi to include an electric valve as taught by ConceptDraw with the motivation to specify the exact type of valve needed in a technical drawing. 
It also would have been obvious to a person having ordinary skill in the art that the switch of Lin 2 can be substituted as an electric valve of Kaise. Additionally, a person having ordinary skill in the art would have recognized the symbol for the cut-off valve of Kiase to be a powered control valve as seen in ConceptDraw. 

Regarding Claim 6:
Lin discloses:
	A controller (38, Figure 4).
Lin, Lin 2, Rebstock, Yamazaki and Ishibashi do not teach:
Wherein the gas control configuration records the flow rate parameter for each electric valve; 
5wherein the electric valve of the selected gas inlet port is opened according to the flow rate parameter.
Kaise teaches:
Wherein the gas control configuration records the flow rate parameter for each electric valve (Paragraphs [0045] and [0049]); and
wherein 5the electric valve of the selected inlet port is opened according to the flow rate parameter (Paragraphs [0040-0041]).
Lin, Lin 2, Rebstock, Yamazaki, Kaise, and Ishibashi do not explicitly teach:
An electric valve. 
	ConceptDraw teaches mechanical drawing symbols that has:
An electric valve (Under “Design Elements - Valves” the powered control valve). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, Rebstock, Yamazaki, Kaise and Ishibashi  to include an electric valve as taught by ConceptDraw with the motivation to specify the exact type of valve needed in a technical drawing. 
It also would have been obvious to a person having ordinary skill in the art that the switch of Lin 2 can be substituted as an electric valve of Kaise. Additionally, a person having ordinary skill in the art would have recognized the symbol for the cut-off valve of Kiase to be a powered control valve as seen in ConceptDraw. 

Regarding Claim 7:
Lin discloses:
	A controller (38, Figure 4).
Lin, Rebstock, Yamazaki and Ishibashi do not teach:
Wherein the electric valve of the selected gas inlet port is opened for a duration according to the gas control configuration; wherein the gas control configuration records the duration for each electric valve. 
	Lin 2 teaches:
Wherein the switch of the selected gas inlet port is opened (Paragraphs [0071] and [0089-0090]).
Lin, Lin 2, Rebstock, Yamazaki and Ishibashi do not teach:
Wherein the electric valve of the selected gas inlet port is opened for a duration according to the gas control configuration; wherein the gas control configuration records the duration for each electric valve. 
	Kaise teaches:
Wherein the electric valve (41, Figure 3) of the gas inlet port (40, Figure 3, the cut-off valve is the gas inlet port) is opened for a duration according to the gas control configuration (Paragraphs [0047] and [0049], the electric valve is opened for a duration of time by the purge execution instruction); wherein the gas control configuration records the duration for each electric valve (Paragraph [0049]). 
Lin, Lin 2, Rebstock, Yamazaki, Kaise, and Ishibashi do not explicitly teach:
An electric valve. 
	ConceptDraw teaches mechanical drawing symbols that has:
An electric valve (Under “Design Elements - Valves” the powered control valve). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, Rebstock, Yamazaki, Kaise and Ishibashi  to include an electric valve as taught by ConceptDraw with the motivation to specify the exact type of valve needed in a technical drawing. A person having ordinary skill in the art would have recognized the symbol for the cut-off valve of Kiase to be a powered control valve as seen in ConceptDraw. 

Regarding Claim 11:
Lin discloses:
	A controller (38, Figure 4).
Lin, Rebstock, Yamazaki and Ishibashi do not teach:
Wherein each gas inlet port has an electric valve electrically coupled to the controller, and the controller is further configured to: 
20open the electric valve of the selected gas inlet port for connecting the selected gas inlet port to the gas-providing port.
	Lin 2 teaches:
Wherein each gas inlet port (542 and 552, Figure 5) has a switch (543 and 553, Figure 5) electrically coupled to the controller (58, Figure 5), and the controller (58, Figure 5) is further configured to: 
20open the switch (543 and 553, Figure 5) of the selected gas inlet port for connecting the selected gas inlet port (Paragraphs [0071] and [0089-0090]) to the gas-providing port (513, Figure 5).
Lin, Lin 2, Rebstock, Yamazaki and Ishibashi do not teach:
An electric valve. 
Kaise teaches:
An electric valve (41, Figure 3).
Lin, Lin 2, Rebstock, Yamazaki, Kaise, and Ishibashi do not explicitly teach:
An electric valve. 
	ConceptDraw teaches mechanical drawing symbols that has:
An electric valve (Under “Design Elements - Valves” the powered control valve). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, Rebstock, Yamazaki, Kaise and Ishibashi  to include an electric valve as taught by ConceptDraw with the motivation to specify the exact type of valve needed in a technical drawing. 
It also would have been obvious to a person having ordinary skill in the art that the switch of Lin 2 can be substituted as an electric valve of Kaise. Additionally, a person having ordinary skill in the art would have recognized the symbol for the cut-off valve of Kiase to be a powered control valve as seen in ConceptDraw. 

Regarding Claim 12:
Lin discloses:
	A controller (38, Figure 4).
Lin, Rebstock, Yamazaki and Ishibashi do not teach:
Wherein the controller is further configured to: 
close the electric valve of each gas inlet port except for the electric 25valve of the selected gas inlet port.
	Lin 2 teaches:
Wherein the controller (58, Figure 5) is further configured to: 
close the switch of each gas inlet port except for the switch of the selected gas inlet port (Paragraphs [0089-0090]).
Lin, Lin 2, Rebstock, Yamazaki and Ishibashi do not teach:
An electric valve. 
Kaise teaches:
An electric valve (41, Figure 3).
Lin, Lin 2, Rebstock, Yamazaki, Kaise, and Ishibashi do not explicitly teach:
An electric valve. 
	ConceptDraw teaches mechanical drawing symbols that has:
An electric valve (Under “Design Elements - Valves” the powered control valve). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, Rebstock, Yamazaki, Kaise and Ishibashi to include an electric valve as taught by ConceptDraw with the motivation to specify the exact type of valve needed in a technical drawing. 
It also would have been obvious to a person having ordinary skill in the art that the switch of Lin 2 can be substituted as an electric valve of Kaise. Additionally, a person having ordinary skill in the art would have recognized the symbol for the cut-off valve of Kiase to be a powered control valve as seen in ConceptDraw. 

Regarding Claim 13:
Lin discloses:
	A controller (38, Figure 4).
Lin, Lin 2, Rebstock, Yamazaki and Ishibashi do not teach:
Wherein the gas control configuration records the flow rate parameter for each electric valve; 
5wherein the electric valve of the selected gas inlet port is opened according to the flow rate parameter.
Kaise teaches:
Wherein the gas control configuration records the flow rate parameter for each electric valve (Paragraphs [0045] and [0049]); and
wherein 5the electric valve of the selected inlet port is opened according to the flow rate parameter (Paragraphs [0040-0041]).
Lin, Lin 2, Rebstock, Yamazaki, Kaise, and Ishibashi do not explicitly teach:
An electric valve. 
	ConceptDraw teaches mechanical drawing symbols that has:
An electric valve (Under “Design Elements - Valves” the powered control valve). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, Rebstock, Yamazaki, Kaise and Ishibashi  to include an electric valve as taught by ConceptDraw with the motivation to specify the exact type of valve needed in a technical drawing. 
It also would have been obvious to a person having ordinary skill in the art that the switch of Lin 2 can be substituted as an electric valve of Kaise. Additionally, a person having ordinary skill in the art would have recognized the symbol for the cut-off valve of Kiase to be a powered control valve as seen in ConceptDraw. 

Regarding Claim 14:
Lin discloses:
	A controller (38, Figure 4).
Lin, Rebstock, Yamazaki and Ishibashi do not teach:
Wherein the electric valve of the selected gas inlet port is opened for a duration according to the gas control configuration; wherein the gas control configuration records the duration for each electric valve. 
	Lin 2 teaches:
Wherein the switch of the selected gas inlet port is opened (Paragraphs [0071] and [0089-0090]).
Lin, Lin 2, Rebstock, Yamazaki and Ishibashi do not teach:
Wherein the electric valve of the selected gas inlet port is opened for a duration according to the gas control configuration; wherein the gas control configuration records the duration for each electric valve. 
	Kaise teaches:
Wherein the electric valve (41, Figure 3) of the gas inlet port (40, Figure 3, the cut-off valve is the gas inlet port) is opened for a duration according to the gas control configuration (Paragraphs [0047] and [0049], the electric valve is opened for a duration of time by the purge execution instruction); wherein the gas control configuration records the duration for each electric valve (Paragraph [0049]). 
Lin, Lin 2, Rebstock, Yamazaki, Kaise, and Ishibashi do not explicitly teach:
An electric valve. 
	ConceptDraw teaches mechanical drawing symbols that has:
An electric valve (Under “Design Elements - Valves” the powered control valve). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, Rebstock, Yamazaki, Kaise and Ishibashi to include an electric valve as taught by ConceptDraw with the motivation to specify the exact type of valve needed in a technical drawing. A person having ordinary skill in the art would have recognized the symbol for the cut-off valve of Kiase to be a powered control valve as seen in ConceptDraw. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over over Lin in view of Lin 2 in further view of Rebstock, Yamazaki, Kaise, and ConceptDraw (See: https://web.archive.org/web/20180709194730/https://www.conceptdraw.com/examples/valve-symbols).
Regarding Claim 17:
Lin discloses:
	A controller (38, Figure 4).
Lin, Rebstock, and Yamazaki do not teach:
Opening, by the controller, an electric valve of the selected gas inlet port for connecting the selected gas inlet port to the gas-providing port. 
	Lin 2 teaches:
Opening, by the controller, a switch of the selected gas inlet port for connecting the selected gas inlet port to the gas-providing port (Paragraphs [0071] and [0089-0090]). 
Lin, Lin 2, Rebstock, and Yamazaki do not teach:
An electric valve. 
Kaise teaches:
An electric valve (41, Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, and Ishibashi to include an electric valve as taught by Kaise with the motivation to reduce the humidity within the container based on a determined fluid rate.
Lin, Lin 2, Rebstock, Yamazaki, and Kaise do not explicitly teach:
An electric valve. 
	ConceptDraw teaches mechanical drawing symbols that has:
An electric valve (Under “Design Elements - Valves” the powered control valve). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, Rebstock, Yamazaki, and Kaise to include an electric valve as taught by ConceptDraw with the motivation to specify the exact type of valve needed in a technical drawing. 
It also would have been obvious to a person having ordinary skill in the art that the switch of Lin 2 can be substituted as an electric valve of Kaise. Additionally, a person having ordinary skill in the art would have recognized the symbol for the cut-off valve of Kiase to be a powered control valve as seen in ConceptDraw. 

Regarding Claim 18:
Lin discloses:
	A controller (38, Figure 4).
Lin, Rebstock, Yamazaki and Ishibashi do not teach:
Closing, by the controller, an electric valve of each gas inlet port except for the electric valve of the selected gas inlet port. 
	Lin 2 teaches:
Closing, by the controller, an electric valve of each gas inlet port except for the electric valve of the selected gas inlet port (Paragraphs [0089-0090]).
Lin, Lin 2, Rebstock, and Yamazaki do not teach:
An electric valve. 
Kaise teaches:
An electric valve (41, Figure 3).
Lin, Lin 2, Rebstock, Yamazaki, and Kaise do not explicitly teach:
An electric valve. 
	ConceptDraw teaches mechanical drawing symbols that has:
An electric valve (Under “Design Elements - Valves” the powered control valve). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, Rebstock, Yamazaki, and Kaise to include an electric valve as taught by ConceptDraw with the motivation to specify the exact type of valve needed in a technical drawing. 
It also would have been obvious to a person having ordinary skill in the art that the switch of Lin 2 can be substituted as an electric valve of Kaise. Additionally, a person having ordinary skill in the art would have recognized the symbol for the cut-off valve of Kiase to be a powered control valve as seen in ConceptDraw. 

Regarding Claim 19:
Lin discloses:
	A controller (38, Figure 4).
Lin, Lin 2, Rebstock, and Yamazaki do not teach:
Wherein the gas control configuration records the flow rate parameter for each electric valve; and
wherein 5the electric valve of the selected gas inlet port is opened according to the flow rate parameter.
Kaise teaches:
Wherein the gas control configuration records the flow rate parameter for each electric valve (Paragraphs [0045] and [0049]); 
5wherein 
5the electric valve of the inlet port is opened according to the flow rate parameter (Paragraphs [0040-0041]).
Lin, Lin 2, Rebstock, Yamazaki, and Kaise do not explicitly teach:
An electric valve. 
	ConceptDraw teaches mechanical drawing symbols that has:
An electric valve (Under “Design Elements - Valves” the powered control valve). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin, Lin 2, Rebstock, Yamazaki, and Kaise to include an electric valve as taught by ConceptDraw with the motivation to specify the exact type of valve needed in a technical drawing. 
It also would have been obvious to a person having ordinary skill in the art that the switch of Lin 2 can be substituted as an electric valve of Kaise. Additionally, a person having ordinary skill in the art would have recognized the symbol for the cut-off valve of Kiase to be a powered control valve as seen in ConceptDraw. 
In addition, a person having ordinary skill in the art would have found it obvious that the controller of Lin can record the flow rate parameter for each valve as Lin 2 teaches the switch is controlled by the controller and Kaise teaches the gas control configuration records the flow rate parameter for the valve. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fosnight (US 5988233 A) teaches an evacuation-driven SMIF pod purge system that has a load port, an electric valve, a wafer container, and can open a port for a duration of time.
Chen (US 20170069516 A1) teaches a purge load port that has an electric valve, a wafer container, a sensor, nozzles, and a gas port. 
Lee (US 20200176293 A1) teaches a semiconductor wafer storage system that has a valve, a port, and purge gas. 
Murata (US 20180247846 A1) teaches a purge device comprising a gas-providing port, a sensor, a gas source, a gas providing nozzle, a controller, and determining a flow rate parameter for the selected gas inlet port. 
Reuter (US 20180269095 A1) teaches a load port comprising a gas-providing port, a sensor, a gas source, a gas providing nozzle, a controller, and determining a flow rate parameter for the selected gas inlet port.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753